UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1550


PHILLIP MIZRACH, as Successor Personal Representative of the
Estate of Abraham I. Kurland, Deceased,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



                             No. 16-1551


PHILLIP MIZRACH, as Successor Personal Representative of the
Estate of Abraham I. Kurland, Deceased,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cv-01153-RDB; 1:08-cv-02030-AMD)


Submitted:   March 1, 2017                 Decided:   March 9, 2017
Before TRAXLER and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phillip Mizrach, Appellant Pro Se.     Rod J. Rosenstein, United
States Attorney, Neil R. White, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Phillip Mizrach appeals the district court’s orders denying

several postjudgment motions he filed following the dismissal of

two   Federal   Tort   Claims   Act,   28   U.S.C.   §§   2671-2680   (2012)

complaints.     We have reviewed the record included on appeal and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court. Mizrach v. United States, Nos. 1:11-

cv-01153-RDB; 1:08-cv-02030-AMD (D. Md. Nov. 12, 2015; Apr. 13,

2016).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                       3